DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1, 11, and 17 are drawn to the steps of identifying data and populating a database with said data.  With respect to Step 2A/B analysis, the claimed method can be interpreted as limitations that can be performed in the mind using a general purpose computer/processor with memory as a tool to perform an abstract idea and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claimed elements are recited at a high level of generality.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.
	Dependent claims recite more steps that can performed in the mind, such as identifying data (claims 4, 7, 9, along with parallel claims in the other claim trees), performing analysis of the data (claims 2, 5, 8, 10, along with parallel claims in the other claim trees), and defining the data based on user input (claims 3, 6, along with parallel claims in the other claim trees).  	  

Response to Arguments
3.	Applicant's arguments filed 10/24/22 have been fully considered but they are not persuasive. 
	With respect to the rejected claims, the applicant argues that the amended claims overcome the USC 101 rejection.  The examiner respectfully disagrees.  The applicant argues that the presented claims do not comprise an abstract idea, and are therefore eligible under Prong One of the Alice test.  The examiner respectfully disagrees and directs the argument to the documented example of Berkheimer.  In Berkheimer, it was found that using a computer to perform parsing and evaluating data were deemed as an abstract idea recited at a high level of generality and merely used computers as a tool to perform the processes.  The examiner finds the steps identifying data, analyzing data, using a computer to populate a database (which can merely be table), accessing said database/table to further evaluate data, as similar to the cited processes of Berkheimer, and, thus, fails Prong One.  The applicant also argues, arguendo, that if Prong One is deemed an abstract idea, Prong Two should be interpreted as successful, in that it recites a practical application.  The applicant further argues that this application of newly added limitation of accessing the database to determine whether a suspected anomaly is more likely a problem or a false positive, is more than generally identifying and storing data.  The examiner respectfully disagrees and contends that the new limitation merely looks at the collected data and evaluates the data to provide a determination of something that “could be” used in further application.  The examiner contends that the claim language does not translate the abstract idea into a practical application as the idea is not explicitly applied to accomplish a result.  Identifying, evaluating and displaying, and further evaluating data that could be applied is not equivalent to applying it to accomplish a solution.


Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113